MOORE, Circuit Judge,
dissenting.
Because I do not believe that a rational trier of fact could have found Joshua Puckett guilty of first-degree murder, I respectfully dissent.
The majority properly asserts that the standard of review in this case is highly deferential to both the trier of fact and the state court. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Alley v. Bell, 307 F.3d 380, 385 (6th Cir.2002). Nonetheless, the Michigan Court of Appeals’s determination that there was sufficient evidence of intent for a rational jury to find Puckett guilty of first-degree murder constitutes an unreasonable application of the sufficiency of the evidence standard in Jackson. See 443 U.S. at 319. The Michigan Court of Appeals’s conclusion is untenable even under the most deferential standard of review for two reasons: Fust, because its opinion was supported in part by evidence not adduced at Puckett’s trial; Second, because the evidence adduced at trial was insufficient to establish that Puckett possessed the specific intent to kill at the time of the shooting or that he participated in the “drive-by” with the knowledge that Cameron possessed such an intent.
Although Puckett and Cameron were tried together, the two were judged by separate juries. Petitioner’s Br. at 3. While many witnesses testified before both juries, cross-examination of prosecution witnesses and the introduction of certain documents occasionally occurred before only one jury. On appeal before the Michigan Court of Appeals, however, the two cases were consolidated. People v. Puckett, No. 197601, 1, 1998 WL 1988952 (Mich. Ct.App. Nov. 3, 1998). Along with other evidence, the Michigan Court of Appeals relied on Puckett’s presence at the scene while Cameron “shot at the apartment in which rival gang members were known to hang out and someone was seen outside” as proof that there was sufficient evidence regarding intent to kill to affirm Puckett’s conviction. Id. at 4. To support its view that the defendants knew there were people near the apartment building before the shooting, the Michigan Court of Appeals pointed to the only evidence in the record supporting such a conclusion: (1) Cameron’s statement to the police that he saw several Cash Flow Posse gang members outside a house near the apartment building just prior to the shooting; and (2) the testimony of a passenger in Cameron’s car *385that he saw someone duck down behind a car outside the building as Cameron fired. Id. at 2. Neither of these pieces of evidence, however, was introduced as part of Puckett’s trial. Cameron’s statement was introduced as evidence only before his jury and not before Puckett’s jury, and the evidence indicates that none of the witnesses observed anyone in the area until after the shooting. Therefore, contrary to the Michigan Court of Appeals’s conclusion, there is no evidence from which a trier of fact could infer that Puckett was aware of any people in the area prior to the shooting.
Additionally, the evidence is insufficient to satisfy the intent element required to convict Puckett of first-degree murder. In order to convict under an aiding and abetting theory of the offense, a trier of fact must find that Puckett either possessed the specific intent to kill or knew prior to the shooting that Cameron possessed this intent. People v. Youngblood, 165 Mich. App. 381, 418 N.W.2d 472, 475 (Mich.Ct.App.1988) (first-degree murder conviction requires proof “beyond a reasonable doubt that the defendant intentionally killed the victim and that the act of killing was premeditated and deliberate”). I would agree that the evidence is sufficient to support a second-degree murder conviction. Puckett helped Cameron plan the shooting of the apartment where Cash Flow gang members were thought to hang out. J.A. at 206-10 (Tr. of Lehtimaki Test.). He also aided Cameron by supplying a firearm and looking out for witnesses. J.A. at 147-48 (Tr. of Broyles Test.); J.A. at 187 (Tr. of Flatt Test.). From these actions a rational juror could infer an “intent to create a very high risk of death” and convict Puckett of second-degree murder. People v. Dykhouse, 418 Mich. 488, 345 N.W.2d 150, 151 (Mich.1984).
The record lacks, however, any evidence beyond this which shows that Puckett’s intent was to kill someone. At trial, not a single witness testified that the goal of the “drive-by” was to kill a rival gang member. There is no conclusive evidence suggesting that the intent was to murder a Cash Flow gang member. Rather, it appears the purpose of the “drive-by” was to merely shoot at a building where the Cash Flow Posse was thought to congregate. J.A. at 195 (Tr. of Flatt Test.). Additionally, there is no evidence that Puckett knew there would be anyone in the apartment or in the area at the time of the shooting. Nor is there any evidence that Puckett knew there were people near the building until after Angel Lawrence was shot. As a result of this dearth of evidence, it would be unreasonable to conclude that Puckett possessed a specific intent to kill.
Similarly, there is insufficient evidence for a reasonable trier of fact to conclude that Puckett participated in the “drive-by” knowing that Cameron possessed a specific intent to kill. Cameron never expressed an intent to kill any members of the Cash Flow Posse. On the contrary, prior to the shooting Cameron merely indicated that he was “itching” to try out his new rifle and “wanted to shoot it off.” J.A. at 174 (Tr. of Flatt Test.). Puckett could not infer from these statements that Cameron intended to kill someone during the “drive-by.” From these statements it is unclear whether Cameron’s intent was even to shoot at someone. Finally, the fact that Cameron and Puckett traveled to Pitt Street in separate cars further emphasizes that Puckett had no way of knowing what Cameron’s intent was at the time of the shooting. Thus, it would be unreasonable to conclude that Puckett possessed any knowledge of Cameron’s intent, as there is a paucity of evidence from which this knowledge can be inferred. See People v. Johnson, 93 Mich.App. 667, 287 N.W.2d *386311, 314 (Mich.Ct.App.1980) (noting that inferences as to state of mind “must have support in the record” and cannot be “arrived at by mere speculation”).
In sum, the Michigan Court of Appeals failed properly to recognize the differing evidentiary burdens of first- and second-degree murder. Puckett’s actions constitute a level of wanton disregard for human life sufficient to sustain a conviction of second-degree murder. The evidence in this case is insufficient, however, to suggest any specific intent beyond this. Therefore, I would grant Puckett’s petition for writ of habeas corpus as the state court unreasonably applied the Supreme Court precedent of Jackson v. Virginia.